Citation Nr: 0943069	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-09 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for Wolf 
Parkinson White Syndrome.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for a lumbar spine 
disorder.



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to May 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO in Togus, Maine.  VA will 
notify the appellant if further action is required


FINDINGS OF FACT

1.  A May 1995 rating decision denied entitlement to service 
connection for a cervical spine disorder and Wolf Parkinson 
White Syndrome, which, in the absence of a perfected appeal, 
is final.

2.  The evidence submitted since the May 1995 rating 
decision, by itself, or when considered with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for a cervical spine disorder and Wolf Parkinson 
White Syndrome.

3.  The Board does not find the Veteran's report of an in-
service head injury and subsequent concussion/unconsciousness 
with convulsions to be credible.

4.  There is no competent and credible evidence of a current 
disability due to a head injury in service.

5.  There is no competent evidence of a current lumbar spine 
disorder due to an in-service disease or injury and no 
competent and credible evidence of a nexus between a current 
lumbar disability and service.  


CONCLUSIONS OF LAW

1.  The May 1995 rating decision denying entitlement to 
service connection for a cervical spine disability and Wolf 
Parkinson White Syndrome is final.  New and material evidence 
sufficient to reopen the claims has been submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

2.  Chronic residuals of a head injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

3.  A lumbar spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  As to the claims for service connection for 
residuals of a head injury and low back disability, VA 
notified the Veteran in correspondence dated in December 2005 
and March 2006 of the information and evidence needed to 
substantiate and complete a claim for service connection, to 
include how disability evaluations and effective dates are 
assigned, and notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The claims were readjudicated in a March 2008 
statement of the case and a January 2009 supplemental 
statement of the case. 

As to the claims involving whether new and material evidence 
has been submitted to reopen the claims of entitlement to 
service connection for Wolf Parkinson White Syndrome and a 
cervical spine disorder, given the fact that the Board is 
reopening these claims and remanding the case for further 
development, it is not necessary to review whether VA has 
fully complied with the VCAA. 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims addressed on the merits.  Initially, it must be noted 
that the Veteran's claims file has been rebuilt.  The Veteran 
has submitted copies of service treatment records.  VA 
attempted to obtain hospitalization records from the facility 
that treated the Veteran after the in-service head injury, 
but was unsuccessful.  The facility where the Veteran states 
he was treated in Nevada has indicated it does not have 
records from that long ago (1970s).  Of record are private 
medical records.  Following the June 2009 hearing before the 
undersigned, the Veteran submitted additional evidence, along 
with a waiver of initial consideration of that evidence by 
the agency of original jurisdiction.  Thus, the Board may 
consider that evidence in the first instance.  38 C.F.R. 
§ 20.1304(c) (2008).

VA has not provided the Veteran with an examination in 
connection with the claims of entitlement to service 
connection for a lumbar spine disorder and residuals of a 
head injury.  The Board finds that in both instances, a 
medical examination is not required.

In disability compensation claims, the Secretary must provide 
a VA medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).

In McLendon, the United States Court of Appeals for Veterans 
Claims (Court) addressed each of the above elements and how 
the Board must apply the facts of the case to the law 
regarding when an examination was necessary, with which the 
Board has complied.  As to the claim for service connection 
for a lumbar spine disorder, the Board finds that the Veteran 
has not brought forth competent evidence of a current 
disability due to disease or injury.  Specifically, no 
competent professional has diagnosed the Veteran with a 
lumbar spine disability; rather, the appellant has been 
diagnosed with lumbar spine pain.  Pain is not a disability 
in and of itself.  Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).  For example, in an April 1997 
record from Dr. Chasse, a chiropractor, he noted the Veteran 
had come to see him for "back pain."  He did not enter a 
diagnosis of a disability manifested by back pain in that 
document.  

In the July 2009 medical opinion submitted by Dr. Graf, he 
diagnosed the Veteran with "chronic[,] non-radiating 
lumbosacral pain."  

Thus, neither medical professional entered a diagnosis of a 
disability due to the low back pain.  

Additionally, the Board finds that these two medical records, 
along with the Veteran's assertions, do not establish 
persistent or recurrent symptoms of a disability.  See 
38 U.S.C.A. § 5103A(d)(2)(a).  As to the Veteran's 
statements, the Board does not find his report of the in-
service head injury credible, which will be discussed in more 
detail below.  Of record are private medical records from a 
physician who treated the Veteran from 2002 to 2008.  None of 
these medical records address treatment for a low back 
disability or even the appellant reporting low back pain.  
For these reasons, the Board finds that the Veteran has not 
brought forth either evidence of a current disability or 
evidence of persistent or recurrent symptoms of a disability.  
See id.  Thus, the Veteran has not met element (1) and an 
examination was not required for that claim.  See McLendon, 
20 Vet. App. at 81.

As to the claim for service connection for residuals of a 
head injury, the July 2009 medical opinion indicates that the 
Veteran developed multiple medical problems as a result of 
the head injury.  Thus, element (1)-competent evidence of a 
current disability-has been met.  However, where the Board 
finds that the evidence is lacking is in elements (2) and 
(3)-establishing an in-service event and establishing that 
the current disability may be related to the in-service 
event.  The Board will address element (2) first.  

The Board does not find credible the claim that an in-service 
head injury occurred in the manner in which the Veteran has 
described.  According to Dr. Graf, the Veteran was 
"violently" pushed, which caused him to "fall backwards 
striking his head against a support beam."  See July 2009 
letter from Dr. Graf.  He states the Veteran was told he had 
struck the back of his skull against the column and then fell 
to the cement floor, where he allegedly again struck his 
skull.  The Veteran reportedly was rendered unconscious and 
had convulsive movements of his arms and legs.  Id.  In 
statements from the Veteran, he has alleged that he was 
hospitalized and told he would have to stay for several days 
for observation.  The Veteran claims that he refused and 
argued with the doctor and managed to be let out by signing a 
release form.  He has also alleged that he was able to be 
released from the hospital because the hospital physician did 
not have commanding powers over him.  Id. 

Assuming that the Veteran, then an active duty Marine and 
subject to the Uniform Code of Military Justice, could 
unilaterally refuse military medical treatment that would 
directly affect his fitness for duty, the fact remains that 
the claimed injury would have been a serious injury requiring 
careful medical care.  However, there is nothing in the 
service treatment records to show that the Veteran ever 
sustained the claimed head injury.  The Board acknowledges 
that an injury need not be documented in the service 
treatment records in order for VA to accept that such injury 
occurred, as the Veteran is competent to report an injury.  
However, when there is no reference to any injury for the 
remainder of the Veteran's service, it causes the Board to 
question the accuracy of such a story.  

For example, the Veteran claims this occurred in 1973.  He 
also states that following the injury, he had severe 
headaches for a period of six months.  He states he collapsed 
on the floor, but had no control over his body.  However, he 
was seen in June 1973, March 1975, April 1975, and May 1975, 
and not once was a complaint of residuals from a head injury, 
to include dizziness, collapsing on the floor, or headaches 
ever reported.  In a May 1974 Dental Health Questionnaire, 
the Veteran specifically denied any "Convulsions or Dizzy 
Spells."  Again, the Veteran now claims he was unconscious 
and went into convulsions.  Yet none of these treatment 
records relate to any residual symptoms from that injury.  
Indeed, in one record he specifically denied having any 
convulsions or dizzy spells.  This evidence damages the 
Veteran's credibility regarding the claimed in-service 
injury.

In an October 1975 report of medical examination, the only 
abnormal findings related to the Veteran's circumcision and 
his eyesight.  He was seen in April 1977 for a sore throat.  
The Veteran's April 1977 separation examination report 
records no abnormalities, other than a hemorrhoid and scars.  
The first time the record indicates a head injury is in an 
April 1997 letter from Dr. Chasse.  There is no mention in 
that record of when this injury occurred.  Nevertheless, 
there is a period of 20 years with no evidence of a 
continuity of symptomatology of any kind.  The absence of 
evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.  In the May 1995 rating decision, there is 
no mention of a head injury; rather, the Veteran had reported 
an injury to his cervical spine, which is not the same as 
reporting a skull injury.

Interestingly, when the Veteran was seen in an emergency room 
in March 2005, in discussing the appellant's history of 
present illness, the examiner noted, "[D]ue to a prior head 
injury, [the Veteran] apparently had some misalignment."  
When reporting the Veteran's past medical history, he stated 
the appellant reported having sustained an injury to his head 
in service as a Marine but "apparently no sequelae from 
that."  Based on the Board's reading of that medical record, 
it would appear that the head injury the examiner discussed 
in the "history of present illness" was a different head 
injury than the one the Veteran reported in the "past 
medical history."  This further supports the Board's finding 
that the Veteran's report of an alleged in-service head 
injury, with an associated term of unconsciousness and 
convulsions, is not credible.  

In conclusion, for the reasons described above, i.e., no 
corroboration of an in-service head injury in service, the 
lack of any evidence of continuity of symptomatology, and the 
Veteran's exaggeration of what happened in service, the Board 
finds that element (2), establishing an in-service event has 
not been met.  See McLendon, 20 Vet. App. at 82 (the Board 
could have found that the evidence with regard to the 
veteran's in-service injury was not credible).  

Because of its finding as to element (2), the Board finds 
that element (3) cannot be met.  Any medical opinion based 
upon history reported by the Veteran, which the Board has 
determined is not credible, cannot be given any probative 
weight.  See, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) ("reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran").  This specifically applies to 
Dr. Graf's medical opinion.  He clearly based his medical 
opinion on the history reported by the Veteran, which the 
Board finds is entirely inaccurate and exaggerated to a 
significant degree.  Dr. Graf also indicated what records he 
reviewed in providing his medical opinion.  He reviewed two 
service treatment records-one as he entered service in 1971 
(showing no abnormalities) and one in 1975, when he was 
treated for a mid-thigh contusion.  This supports the Board's 
finding that his medical opinion is based upon the Veteran's 
history because nothing in the service treatment records 
would have informed Dr. Graf of the in-service injury.  Thus, 
the Board finds there is no credible evidence that residuals 
of a head injury may be associated with service.  Id.

As a result, because elements (2) and (3) have not been met 
in this case, the Board need not reach element (4)-whether 
there is sufficient competent medical evidence to decide the 
claim.  Hence, an examination was not necessary to make a 
decision on the claim for service connection for residuals of 
a head injury.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

Analysis-New and Material Evidence

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim has been previously 
denied and that decision is final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
evidence will be presumed credible.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

At the time of the May 1995 rating decision, which denied 
service connection for a cervical spine disorder and Wolf 
Parkinson White Syndrome, the evidence of record consisted of 
service treatment records and a private medical record.  In 
denying the claim, the RO determined that the evidence failed 
to show the Veteran had incurred an injury to his cervical 
spine in service and failed to show he had been diagnosed 
with Wolf Parkinson White Syndrome in service.  While not 
stated in the decision, it would appear that there was also a 
lack of evidence of a nexus between a post service disability 
and service.  The Veteran was notified of the decision in 
June 1995 and did not appeal.  The Board is aware that the 
Veteran's claims file is a rebuilt file and that, had the 
Veteran appealed the decision, such document would not be of 
record.  However, the Veteran has not claimed he appealed the 
1995 decision.  Hence, the Board concludes the May 1995 
rating decision is final.  38 U.S.C.A. § 7105.

The Veteran submitted a request to reopen his claim of 
entitlement to service connection for a low back disorder in 
May 2005.  Following the June 2009 hearing before the 
undersigned, the Veteran submitted a July 2009 medical 
opinion from Dr. Graf, who has diagnosed the Veteran with 
cervical spine disabilities and Wolf Parkinson White Syndrome 
and attributed them to the in-service head injury.  For the 
sole purpose of determining whether the claim should be 
reopened the Board must accept the credibility of the facts 
presented.  The facts in this letter relate to an 
unestablished fact necessary to substantiate the appellant's 
claims, which is evidence of a nexus to service.  Thus, the 
evidence is considered new and material, and the claims are 
reopened.



Analysis-Service Connection

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions and 
testimony, service treatment records, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims of entitlement to service connection for a lumbar 
spine disorder and residuals of a head injury.  The Board 
will address each disability separately.

As already discussed above, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran has a current low back disability due to a disease or 
injury.  There is no competent evidence in the record of a 
diagnosis of a disability that is manifested by the Veteran's 
low back pain.  Neither Dr. Chasse nor Dr. Graf have entered 
a diagnosis based upon the Veteran's complaints of low back 
pain.  The statute states specifically that service 
connection is warranted for a "disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. §§ 
1110, 1131; see also 38 C.F.R. § 3.303(a).

In this case, while the Veteran has complained of pain in his 
low back, no competent professional has diagnosed anything 
other than low back pain or lumbosacral pain.  That is 
insufficient to establish that the Veteran has a low back 
disability.  Sanchez-Benitez, 259 F.3d at 1361.  Without 
competent evidence of a current lumbar disability due to a 
disease or injury, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," ... "[i]n the absence of proof of a present 
disability[,] there can be no valid claim.").

As to the claim for service connection for residuals of a 
head injury, there is no competent and credible evidence of 
an in-service head injury with a subsequent period of 
unconsciousness, and either convulsions or some type of 
seizure.  Such a story lacks credibility when the evidence of 
record is reviewed in its entirety.  As addressed above, the 
service treatment records do not remotely corroborate the 
Veteran's story.  The Board cannot conceive how such a 
serious injury, as alleged by the Veteran, was never 
documented even once in the service treatment records, 
particularly when the appellant himself denied any 
"convulsions or dizzy spells" in a May 1974 questionnaire 
prepared approximately one year after the alleged incident.  
The lack of any corroborating evidence in-service or for 
years thereafter is very persuasive evidence against the 
appellant's current claim that he has had chronic problems 
since the alleged 1973 injury.  See July 2009 letter from Dr. 
Graf on page two ("From the time of this incident through 
the present, his symptoms are as follows[:] Over the weeks 
and months following the injury, he had severe headaches and 
dizziness.").  The fact that the Veteran specifically denied 
symptoms of convulsions or dizzy spells approximately one 
year after this alleged accident renders the appellant's 
account of an in-service head injury not credible.  Hence, 
the Board assigns his statements no probative value.  

The Board has thoroughly reviewed the medical evidence in the 
claims file.  From 1997 to 2005 (there are no records between 
the April 1997 letter from the chiropractor and the 2002 
medical records from the Northern Maine Medical Center), when 
reporting past medical history, none of these medical records 
show any report whatsoever of the alleged in-service head 
injury.  See, e.g., November 5, 2002 Northern Maine Medical 
Center Emergency Room /Admit Report and Northern Maine 
Medical Center Emergency Room History and Physical.  
Coincidentally, beginning in 2005, which is the year the 
Veteran filed his current claims for service connection, the 
Veteran began reporting this injury in service.  Initially, 
he reported the injury resulted in no sequelae.  See March 
2005 Northern Maine Medical Center Emergency Room Report.  
Then he subsequently began reporting an in-service head 
injury resulting in a concussion and convulsions.  See 
November 2006 Northern Maine Medical Center Emergency Room 
Report.  If this incident in service was as serious as the 
Veteran has described, it would be logical that such incident 
would have been reported in the earlier medical records.  The 
fact that it is not damages the credibility of appellant's 
claim that he incurred a chronic in-service disability.

The first indication in the record of an in-service head 
injury is in a March 2005 private medical record-almost 30 
years after the Veteran's discharge from service and more 
than 30 years after the alleged incident occurred.  This 
length of time is evidence against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  Again, the absence 
of evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.  While the Veteran's chiropractor made a 
notation of a head injury in the April 1997 letter, there is 
no indication that this head injury occurred in service.  

For all the above reasons, the Board does not accept the 
Veteran's report of an in-service head injury causing 
unconsciousness and convulsions.  It is obvious that Dr. Graf 
based his entire medical opinion on an uncorroborated history 
provided by the Veteran.  In reporting the objective medical 
records he reviewed, the only two from the Veteran's service 
treatment records are his induction examination showing no 
abnormalities, and a 1975 treatment record, showing a thigh 
contusion.  It does not appear the examiner had an 
opportunity to review the separation examination that failed 
to show any remarkable clinical findings.  Because Dr. Graf's 
medical opinion is based on an inaccurate factual history, 
the Board assigns it no probative value.  See Black v. Brown, 
5 Vet. App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises).  

In light of the evidence preponderating against the claims of 
entitlement to service connection for a low back disorder and 
residuals of a head injury, the benefit of the doubt doctrine 
is not applicable, and service connection cannot be granted.  
38 U.S.C.A. § 5107(b).  Accordingly, the claims are denied.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a cervical spine 
disorder is reopened.

New and material evidence having been presented, the claim of 
entitlement to service connection for Wolf Parkinson White 
Syndrome is reopened.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for residuals of a head 
injury is denied.


REMAND

The Board has reopened the claims for entitlement to service 
connection for a cervical spine disorder and Wolf Parkinson 
White Syndrome.  The RO denied reopening the claims for 
service connection.  The Veteran is entitled to have the RO 
consider his claims for service connection on the merits 
prior to the Board's consideration of the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should consider the claims for 
entitlement to service connection for a 
cervical spine disorder and Wolf Parkinson 
White Syndrome on the merits.  If either 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


